DETAILED ACTION
This action is in reply to papers filed 12/14/2021. Claims 9, 13-15, 17-18, 20-21 and 24-27 are pending and examined herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190038676A1, Published 2/7/2019.

           Withdrawn Rejection(s)
The 112 (a) lack of enablement rejection of claims 25-27 is withdrawn in view of Applicant’s amendment to the specification which now clarifies that the deposit was made under the provisions of Budapest Treaty. 
The 112 (b) rejection of claim 24 is withdrawn in view of amendments made to claim 24.
Applicant’s arguments, see Applicant’s Arguments/Remarks, filed 12/14/2021, with respect to the 35 U.S.C §103(a) rejection of claims 9, 13-15, 17-18, 20-21 and 24 as being unpatentable over Yan et al. (Mol Pharm. 2013 Jan 7; 10(1):142-51), Serakinci et al. (Cancer Biotherapy and Radiopharmaceuticals. Dec 2011.767-773), Loebinger et al. (Cancer Res. 2009 May 15; 69(10):4134-42.), Yang et al. (PLoS One. 2013 May 22; 8(5): e64389.) Wiley et al. (WO1997001633A1, Published 1/16/1997) and Jund et al. (FR2777570A1, Published It is noted that the rejection has been withdrawn as the independent claim has been amended to recite a ‘tetracycline transactivator (tTA), which was not previously a limitation of the independent claim.

Claim construction
Claims 25-27 recite, inter alia, “…wherein the immortalized mesenchymal cell is cell line….” This language is grammatically awkward. A cell cannot be a cell line. A cell line is a population of cells. Applicant should amend the claim to recite a cell from the cell line or something similar. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 1
Claims 9, 13-15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (EP2811023B1, Published 12/18/2014, cited in IDS filed 12/20/2021), Dong et al. (WO2002022175A2, Published 8/8/2002) and Serakinci et al. (Cancer Biotherapy and Radiopharmaceuticals.Dec 2011.767-773., previously cited).

Claim interpretation:  Independent claim 9 is copied below with Examiner’s emphasis.  

An immortalized mesenchymal stem cell (MSC) comprising expressing (a) a gene encoding a TNF-related apoptosis-inducing ligand (TRAIL) protein and (b) a gene encoding a cytosine deaminase (CD) protein, and (c) a gene encoding tetracycline transactivator (tTA),
wherein the expressed TRAIL protein is present on the surface of the immortalized mesenchymal stem cell;
 wherein the immortalized MSC comprises (d) a tetracycline response element (TRE) promoter gene, said TRE promoter gene (d) being operably linked to the TRAIL gene (a) and the CD gene (b);
wherein expressed tTA is capable of binding to the TRE promoter gene in the absence of tetracycline or doxycycline;
wherein binding of the tTA to the TRE promoter gene activates the TRE promoter so that the immortalized MSC expresses the TRAIL protein and the CD protein; and
	wherein the immortalized MSC is obtained by culturing an immortalized MSC
comprising the TRAIL gene (a), the CD gene (b), the tTA gene (c), and the TRE
promoter gene (d), in a culture medium in the presence of doxycycline or tetracycline, followed by further culturing in the absence of doxycycline or tetracycline to activate the TRE promoter to express the TRAIL protein and the CD protein.

With respect to the bolded language, per MPEP 2114 (II), a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).   In this regard, absent evidence to the contrary, it is the Examiner’s opinion that if the prior art teaches a tTA, said tTA would be inherently capable of binding to the TRE promoter in the absence of tetracycline or doxycycline. Per MPEP 2112, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658.
The underlined language is interpreted as a product-by-process limitation. Per MPEP 2173.05, a product-by-process claim, is a product claim that defines the claimed product in terms of the process by which it is made. In the context of the instant claims, the underlined language defines the method by which the immortalized MSCs are derived (wherein the immortalized MSC is obtained by…), but the steps directed towards the process of obtaining the cells are only product-by-process limitations. Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product. Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e. is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Gamero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). 
To this point, the claim is interpreted to comprise an immortalized mesenchymal stem cell comprising (a) TRAIL gene, (b) CD gene, (c) the tTA gene and (d) a tetracycline response element (TRE) promoter gene, wherein (d) is operably linked to (a) and (b). 
The rejections below are made in view of this interpretation. 
 Regarding claim 9 (in-part), Sung et al. teach a mesenchymal stem cell (MSC) coexpressing (a) TNF related apoptosis inducing ligand (TRAIL) and the suicide gene (b) cytosine deaminase (CD) (Pg. 6, para. 41; Pg. 5, para. 23), a pharmaceutical composition comprising said MSC (as in claim 13) (Pg. 7, para. 44) and a method of administering said pharmaceutical composition to a patient for the purposes of treating breast cancer in said patient (as in claim 14 (in-part) and claim 15(in-part)) (Pg. 1, para. 7; Pg. 3, para. 1; Pg. 6, para. 42-43). 
Specifically, Sung teaches a nucleotide sequence encoding a dodecamer-forming domain located 5' upstream of the nucleotide sequence encoding the TRAIL protein to produce TRAIL as a dodecamer, and a nucleotide sequence encoding a secretion signal sequence located 5' upstream of the dodecamer-forming domain for extracellular secretion of the protein (Pg. 4-5, para. 15). Sung teaches the secretion signal sequence serves to secrete the TRAIL protein to outside the cells. Since TRAIL is expressed on the cell surface, Sung notes that TRAIL lacks its own secretion signal sequence (Pg. 5, para. 19). In addition, Sung teaches an IRES sequence (as in claim 24 (in-part)) can be used for coexpressing the two genes- TRAIL and CD- in one vector (Pg. 6, para. 26). Sung teaches the MSC is obtained by transducing the MSC with a recombinant adenovirus vector comprising the TRAIL and CD genes. Sung teaches the recombinant adenovirus includes an inducible promoter to control expression in response to a particular compound, wherein said compound is tetracycline (Pg. 6, para. 35).
However, Sung fails to teach the mesenchymal stem cell further comprises claim 9 (c) a gene encoding tetracycline transactivator (tTA) and claim 9 (d) TRE promoter gene. 
Before the effective filing date of the claimed invention, Dong et al. teach cells expresing an apoptosis-signaling ligand, such as TRAIL, under the control (i.e. operably linked (Pg. 31, lines d), wherein the ligand expression requires the interaction of the tet-responsive element and a tet transactivator (c) (Pg. 26, lines 24-28). Dong notes that the TRAIL can be co-expressed with other anti-cancer agents (Pg. 46, lines 20-25).
However, neither Sung nor Dong teach the mesenchymal stem cells are immortalized (as further in claims 9, 13, 14 and 24).
Before the effective filing date of the claimed invention, Serakinci et al. investigated the homing ability of human mesenchymal stem cells (hMSCs) using telomerase-immortalized bone marrow-derived mesenchymal stem cells (hMSC-telo1) (as further in claims 9, 13, 14 and 24
When taken with the teachings of Sung et al., wherein Sung teaches teach a mesenchymal stem cell (MSC) coexpressing TNF related apoptosis inducing ligand (TRAIL) and the suicide gene cytosine deaminase (CD), one of ordinary skill in the art would have found it prima facie obvious to use an inducible promoter system, such as that described in Dong because Dong teaches that by controlling the expression of TRAIL, potential systemic toxicity of TRAIL should be significantly reduced (see Dong at pg. 23, lines 14-19). In addition, given the objective of Sung’s MSCs was to treat breast cancer, it would have been obvious to use immortalized MSCs because Serakinci teaches that not only do immortalized MSCs home in vivo to an intended site but the immortalized MSCs also proliferate at said site. 
With respect to the product-by-process limitation highlighted in the ‘Claim interpretation’ above, in the instant case it is understood that Sung teaches an MSC co-expressing (a) gene encoding TRAIL and (b) gene encoding cytosine deaminase. It is additionally understood that Dong teaches generic cells expressing (a) TRAIL and an anti-cancer agent under the control of (c) a tet responsive element (TRE) and (d) tet-responsive transacting expression element (tTA). It is further established that Serakinci taught immortalized MSCs. 
And while the combination of Sung, Dong and Serakinci does not teach obtaining the immortalized MSC by culturing the immortalized MSC comprising TRAIL and CD under the control of TRE and tTA in the absence of doxycycline or tetracycline and further, in the presence of doxycycline and tetracycline, the MSC ultimately obtained by Sung, Dong and Serakinci is the same MSC that is claimed. That is, the immortalized MSC obtained by the combination of the prior art is not structurally distinct from the claimed MSC. Structurally, all that is required of the immortalized MSC of independent claim 9 is to express (a) gene encoding TRAIL and (b) gene c) a tet responsive element (TRE) and (d) tet-responsive transacting expression element (tTA). Sung established that TRAIL is expressed on the surface of the MSC. Dong taught TRAIL is operatively linked to the TRE promoter. All of the limitations of the claims are taught by the combination of Sung, Dong and Serakinci and as such-absent evidence to the contrary- the claimed immortalized MSC is obvious in view of the cited art. 
Per MPEP 2113 (II), once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).

Prior Art Rejection 2
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (EP2811023B1, Published 12/18/2014, cited in IDS filed 12/20/2021), Dong et al. (WO2002022175A2, Published 8/8/2002) and Serakinci et al. (Cancer Biotherapy and Radiopharmaceuticals.Dec 2011.767-773., previously cited) as applied to claims 9, 13-15 and 24  above, and further in view of Wiley et al. (WO1997001633A1, Published 1/16/1997, previously cited).
The teachings of Sung et al., Dong et al. and Serakinci et al. are relied upon as detailed above. However, none of the aforementioned references teach the TRAIL protein is a polypeptide having the amino acid sequence of SEQ ID NO: 1 (as in claim 17 and claim 20).
Before the effective filing date of the claimed invention, Wiley et al. taught a novel cytokine designated TRAIL induces apoptosis of certain target cells, including cancer cells and virally infected cells (Abstract). The alignment between SEQ ID NO: 1 (Qy, query) and the TRAIL protein taught by Wiley et al. (Db, database) is provided below (as in claim 17 and claim 20). Note that Wiley’s TRAIL is the full-length TRAIL protein. 

RESULT 1
AAW19787
ID   AAW19787 standard; protein; 281 AA.
XX
AC   AAW19787;
XX
DT   15-JUN-2007  (revised)
DT   24-SEP-1997  (first entry)
XX
DE   Human apoptosis inducer cytokine TRAIL.
CC PN   WO9701633-A1.
XX
CC PD   16-JAN-1997.
XX
CC PF   25-JUN-1996;   96WO-US010895.
XX
PR   29-JUN-1995;   95US-00496632.
PR   01-NOV-1995;   95US-00548368.
XX
CC PA   (IMMV ) IMMUNEX CORP.
XX
CC PI   Wiley SR,  Goodwin RG;
XX
DR   WPI; 1997-118715/11.
DR   N-PSDB; AAT72847.
DR   PC:NCBI; gi4507593.
DR   PC:SWISSPROT; P50591.
DR   PC:BIND; 89144, 179510, 89138, 295150, 83063, 89140, 83067, 89143,
DR   83066, 83069, 218074, 89142, 89139, 82969, 89136, 83065, 83068, 83064,
DR   89141, 89137.
XX
CC PT   TRAIL, a novel cytokine, induces apoptosis in cancer and virus-infected 
CC PT   cells - useful for treating thrombotic microangiopathy, cancer and viral 
CC PT   infection and for use in assays.
XX
CC PS   Claim 10; Page 43-44; 62pp; English.
XX
CC   Human tumour necrosis factor related apoptosis inducing ligand (TRAIL) 
CC   (AAW19787) is a novel cytokine that induces apoptosis of certain target 

CC   sequence was deduced from cDNA clone HuAIC (AAT72848), deposited in 
CC   vector pDC409 as ATCC 69849. Recombinant TRAIL polypeptides (esp. soluble
CC   polypeptides) can be expressed in host cells and used in the treatment of
CC   cancer (e.g. leukaemia, lymphoma and melanoma) and viral infections, or 
CC   to raise antibodies that may be useful for treating thrombotic 
CC   microangiopathies
CC   
CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 281 AA;

  Query Match             100.0%;  Score 1478;  DB 1;  Length 281;
  Best Local Similarity   100.0%;  
  Matches  281;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAMMEVQGGPSLGQTCVLIVIFTVLLQSLCVAVTYVYFTNELKQMQDKYSKSGIACFLKE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAMMEVQGGPSLGQTCVLIVIFTVLLQSLCVAVTYVYFTNELKQMQDKYSKSGIACFLKE 60

Qy         61 DDSYWDPNDEESMNSPCWQVKWQLRQLVRKMILRTSEETISTVQEKQQNISPLVRERGPQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DDSYWDPNDEESMNSPCWQVKWQLRQLVRKMILRTSEETISTVQEKQQNISPLVRERGPQ 120

Qy        121 RVAAHITGTRGRSNTLSSPNSKNEKALGRKINSWESSRSGHSFLSNLHLRNGELVIHEKG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 RVAAHITGTRGRSNTLSSPNSKNEKALGRKINSWESSRSGHSFLSNLHLRNGELVIHEKG 180

Qy        181 FYYIYSQTYFRFQEEIKENTKNDKQMVQYIYKYTSYPDPILLMKSARNSCWSKDAEYGLY 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 FYYIYSQTYFRFQEEIKENTKNDKQMVQYIYKYTSYPDPILLMKSARNSCWSKDAEYGLY 240

Qy        241 SIYQGGIFELKENDRIFVSVTNEHLIDMDHEASFFGAFLVG 281
              |||||||||||||||||||||||||||||||||||||||||
Db        241 SIYQGGIFELKENDRIFVSVTNEHLIDMDHEASFFGAFLVG 281


When taken with the combination of Sung et al., Dong et al. and Serakinci et al., wherein the combined references teach a method of treating breast cancer by administering to a patient in need thereof an immortalized mesenchymal cell comprising an adenovirus viral prima facie obvious to substitute the generic TRAIL of Sung for the TRAIL of Wiley with a reasonable expectation of arriving at the claimed invention. The skilled artisan would have been motivated to make the substitution in order to determine the efficacy of Wiley’s TRAIL in treating breast cancer. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Prior Art Rejection 3
Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (EP2811023B1, published 12/18/2014, cited in IDS filed 12/20/2021), Dong et al. (WO2002022175A2, Published 8/8/2002) and Serakinci et al. (Cancer Biotherapy and Radiopharmaceuticals.Dec 2011.767-773., previously cited) as applied to claims 9, 13-15 and 24 above, and further in view of Jund et al. (FR2777570A1, Published 10/22/1999, previously cited).

Before the effective filing date of the claimed invention, Jund et al. taught a fusion protein comprising an UPRTase protein and a CD protein for the purposes of treating cancer. The alignment between SEQ ID NO: 3 (Qy, query) and the CD protein taught by Jund et al. (Db, database) is provided below (as in claim 18 and claim 21). Examiner notes that at paragraph 35 of the instant PgPub, the disclosure states that the breadth of CD protein encompasses fusion proteins, such as a CD: UPRT fusion protein.  

					

RESULT 1
AAY53913
ID   AAY53913 standard; protein; 373 AA.
XX
AC   AAY53913;
XX
DT   13-MAR-2000  (first entry)
XX
DE   Amino acid sequence of a mutant UPRTase-CDase fusion protein.
XX
XX
CC PN   FR2777570-A1.
XX
CC PD   22-OCT-1999.
XX
CC PF   17-APR-1998;   98FR-00005054.
XX
PR   17-APR-1998;   98FR-00005054.
XX
CC PA   (TRGE ) TRANSGENE SA.
XX
CC PI   Erbs P,  Jund R;
XX
DR   WPI; 1999-613105/53.
XX
CC PT   Novel mutant enzyme and related fusion proteins, useful for gene therapy 
CC PT   of cancer, by prodrug activation.
XX
CC PS   Claim 12; Page 37-38; 48pp; French.
XX
CC   The present invention represents a fusion protein of a mutant uracil 
CC   phosphoribosyl transferase (UPRTase) protein (encoded by the FUR1 gene) 
CC   and a cytosine deaminase (CDase) (encoded by the FCY1 gene). The native 
CC   UPRTase protein contains 2 Met residues, one at position 1 and the second
CC   at position 36. In the mutant UPRTase protein, the first 35 amino acids 
CC   are deleted, and so residue 1 is position 36 of the native protein. The 
CC   mutant protein has significantly higher activity than native proteins, 
CC   e.g. 10-50 times higher, so transfected cells are much more sensitive to 
CC   5-fluorouracil. The protein converts 5-fluorouracil (5-FU), particularly 
CC   generated from 5-fluorocytosine by the action of CDase, to highly 
CC   cytotoxic 5-FU monophosphate (5-FUMP). Since 5-FU can enter adjacent 
CC   cells by simple diffusion across membranes, is has a significant 
CC   bystander effect on non-transformed cells. The UPRTase protein, or its 
CC   fusion proteins (particularly with CDase), nucleic acids encoding them 
CC   and derived recombinant vectors, virus particles and transformed cells 
CC   are useful in human and veterinary medicine, for gene therapy or 
CC   production of recombinant proteins. Especially, they are used for suicide
CC   gene treatment or prevention of cancers, tumours, and unwanted cell 
CC   proliferation (e.g. restenosis). They are also used for treating 
CC   infections (e.g. by hepatitis, human immune deficiency, herpes and retro 
CC   viruses), or generally wherever particularly cells are to be killed. 

CC   cells (they protect against inhibitors of de novo pyrimidine synthesis), 
CC   and as negative selection markers in knockout experiments
XX
SQ   Sequence 373 AA;

  Query Match             100.0%;  Score 1967;  DB 1;  Length 373;
  Best Local Similarity   100.0%;  
  Matches  373;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MVTGGMASKWDQKGMDIAYEEAALGYKEGGVPIGGCLINNKDGSVLGRGHNMRFQKGSAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MVTGGMASKWDQKGMDIAYEEAALGYKEGGVPIGGCLINNKDGSVLGRGHNMRFQKGSAT 60

Qy         61 LHGEISTLENCGRLEGKVYKDTTLYTTLSPCDMCTGAIIMYGIPRCVVGENVNFKSKGEK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LHGEISTLENCGRLEGKVYKDTTLYTTLSPCDMCTGAIIMYGIPRCVVGENVNFKSKGEK 120

Qy        121 YLQTRGHEVVVVDDERCKKIMKQFIDERPQDWFEDIGESSEPFKNVYLLPQTNQLLGLYT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 YLQTRGHEVVVVDDERCKKIMKQFIDERPQDWFEDIGESSEPFKNVYLLPQTNQLLGLYT 180

Qy        181 IIRNKNTTRPDFIFYSDRIIRLLVEEGLNHLPVQKQIVETDTNENFEGVSFMGKICGVSI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 IIRNKNTTRPDFIFYSDRIIRLLVEEGLNHLPVQKQIVETDTNENFEGVSFMGKICGVSI 240

Qy        241 VRAGESMEQGLRDCCRSVRIGKILIQRDEETALPKLFYEKLPEDISERYVFLLDPMLATG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 VRAGESMEQGLRDCCRSVRIGKILIQRDEETALPKLFYEKLPEDISERYVFLLDPMLATG 300

Qy        301 GSAIMATEVLIKRGVKPERIYFLNLICSKEGIEKYHAAFPEVRIVTGALDRGLDENKYLV 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GSAIMATEVLIKRGVKPERIYFLNLICSKEGIEKYHAAFPEVRIVTGALDRGLDENKYLV 360

Qy        361 PGLGDFGDRYYCV 373
              |||||||||||||

Db        361 PGLGDFGDRYYCV 373

When taken with the combination of Sung et al., Dong et al. and Serakinci et al., wherein the combined references teach a method of treating breast cancer by administering to a prima facie obvious to substitute the generic cytosine deaminase of Sung for the cytosine deaminase of Wiley with a reasonable expectation of arriving at the claimed invention. The skilled artisan would have been motivated to make the substitution in order to determine the efficacy of Jund’s cytosine deaminase in treating breast cancer. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

Conclusion
Claims 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9, 13-15, 17-18, 20-21 and 24 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632